Citation Nr: 0217011	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  99-00 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for Staphylococcus 
epidermidis and Gaffkya species disability.

(The issues of entitlement to VA dental outpatient treatment 
and entitlement to payment or reimbursement for the cost of 
unauthorized medical expenses (dental treatment) provided 
between August 23, 1995 and August 14, 1998 will be 
addressed by the Board in a separate decision).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel
INTRODUCTION

The appellant had active service from October 1966 to August 
1969 and May to November 1975.  This appeal originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 1998 rating decision by the Winston-Salem, North 
Carolina, Regional Office (RO), which denied service 
connection for light Staphylococcus epidermidis and light 
Gaffkya species disability.  A May 1999 videoconference 
Travel Board hearing was held before an Acting Board Member.  
In a May 31, 2000 decision, that Acting Board Member denied 
that service connection appellate issue.  

Thereafter, appellant appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  During 
the pendency of that appeal, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 
2001)) became law.  By a subsequent Order, the Court vacated 
said Board decision and remanded the case for readjudication 
pursuant to that Act.  A subsequent appeal filed by 
appellant to the United States Court of Appeals for the 
Federal Circuit was thereafter dismissed.  

To the extent additional issues may have been raised by 
appellant, inasmuch as they have not been developed for 
appellate review, they are referred to the originating 
agency for appropriate action.  Kellar v. Brown, 6 Vet. App. 
157 (1994).


REMAND

The Acting Board Member who conducted the May 1999 
videoconference Travel Board hearing on this issue has left 
the Board.  The Board's administrative staff sent appellant 
a hearing clarification letter in October 2002, offering him 
the option of having another hearing or deciding the case on 
the existing record; and stating that the Board would assume 
that another hearing was not desired if he failed to respond 
within 30 days from date of letter.  A response has been 
received indicating that he desires an additional 
videoconference Travel Board hearing.  Such hearings are 
scheduled by the RO.

It is noted, parenthetically, that the reimbursement issue 
which is the subject of a separate remand to a VA Medical 
Center is not affected by this determination.  In that case 
the veteran most recently indicated that he did not desire a 
hearing.

Accordingly, the case is REMANDED for the following:

The RO should schedule a videoconference 
Travel Board hearing, and provide 
appellant notice thereof.  If he desires 
to withdraw the request for such hearing 
prior to the hearing, he may do so in 
writing pursuant to applicable 
provisions.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




